DETAILED ACTION
Claims 1-3 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. U.S. Patent No. 2006/0117766 (hereinafter Singh).
Regarding claims 1-3 Singh discloses:
Claim 1 - A system comprising: a system controller for a refrigeration or HVAC system having a compressor rack with at least one compressor and a condensing unit with at least one condenser fan; a rack controller for the compressor rack, the rack controller being in communication with the system controller; and a condensing unit controller for the condensing unit, the condensing unit controller being in communication with the system controller  (Fig 2, Paragraphs 0046-0047 - - Compressor rack 110 and condenser 126 and corresponding sensors are in communication with multiple circuits A-C and in communication with main controller 140.  Sensing/monitoring is for maintenance and control purposes); wherein the system controller receives component identification information identifying components of the compressor rack and the condensing unit; retrieves component information including at least one of component 

Claim 2 -  wherein the system controller transmits first data including one or more of the component identification information and the component information to a remote device, receives second data from the remote device for controlling one or more of the components of the compressor rack and the condensing unit based on the first data sent to the remote device, and controls the one or more of the components of the compressor rack and the condensing unit based on the second data received from the remote device  (Fig 2, Paragraphs 0046-0047 - - Compressor rack 110 and condenser 126 and corresponding sensors are in communication with multiple circuits A-C and in communication with main controller 140.  Sensing/monitoring is for maintenance and control purposes.  Overall system performance is remotely monitored for control purposes).

Claim 3-  wherein the system controller transmits one or more of the component identification information and the component information to a remote device for diagnosing one or more of the components of the compressor rack and the condensing unit and scheduling service for the one or more of the components of the compressor rack and the condensing unit from the remote device  (Fig 2, Paragraphs 0046-0047 - - 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119